Citation Nr: 1026102	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-39 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for onychomycosis of both 
feet with a left ingrown toenail, post surgical removal.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1984 to July 2004.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In May 2010, a Travel Board 
hearing was held at the RO before the undersigned.  A transcript 
of the hearing is associated with the Veteran's claims file.

In a March 2010 statement, the Veteran raised a number of 
new claims for service connection.  However, the RO has 
not yet adjudicated these claims, therefore the Board does 
not have jurisdiction over them.  The issues raised in the 
Veteran's March 2010 statement are referred to the RO for 
appropriate action.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on her part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to her claim.  See 38 C.F.R. 
§ 3.159 (2009).

The Veteran testified at the Travel Board hearing that she 
received treatment for her bilateral foot condition from Dr. 
Artopee through 2008.  She testified that this treatment at times 
included prescriptions for systemic therapy in the form of 
Lamisil tablets and Sporanox tablets.  However, a review of the 
claims file indicates that the most recent treatment records from 
this private physician date only up to March 2005.  As records of 
treatment during the appeal period are critical evidence in an 
increased rating claim, any outstanding records must be secured.

The Veteran is advised that under 38 C.F.R. § 3.158(a), 
where evidence requested in connection with a claim for VA 
benefits is not received within a year of the request, the 
claim is to be considered abandoned.   

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify 
the providers of all treatment she has 
received since her separation from service 
for her bilateral toenail (with left 
postoperative ingrown toenail) disability 
(records of which are not already associated 
with the claims file), and to submit 
authorizations for release to VA of any 
private such records, specifically including 
records from Dr. Raymon Artopee.

2.  The RO should secure copies of complete 
clinical records of the Veteran's treatment 
from the identified sources, specifically 
including records from Dr. Artopee from March 
2005 to the present, and any (and all) 
pertinent VA treatment records since May 
2010.  The RO should review the records 
received, and arrange for any further 
development suggested by the information 
therein (to include a contemporaneous VA 
examination, if indicated).

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

